                                                                                            FILED
                                                                                   2018 Oct-17 PM 03:20
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

FRANKIE L. WRIGHT,                         )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 5:17-cv-1871-LSC-JEO
                                           )
PICKENS COUNTY JAIL, et al.,               )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION
      The magistrate judge filed a report on September 27, 2018, recommending

all federal claims in this action be dismissed without prejudice for lack of subject

matter jurisdiction and for failure to exhaust administrative remedies. (Doc. 18).

The magistrate judge further recommended all state law claims in this action be

dismissed without prejudice pursuant to 28 U.S.C. § 1367(c). (Id.). Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Therefore, the

plaintiff’s federal claims in this action are due to be dismissed without prejudice

for lack of subject matter jurisdiction and for failure to exhaust administrative
remedies. Additionally, the plaintiff’s state law claims asserted in the complaint

are due to be dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3).

      A Final Judgment will be entered.

      DONE and ORDERED on October 17, 2018.



                                          _____________________________
                                                 L. Scott Coogler
                                           United States District Judge
                                                                                160704




                                          2
